                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

TERI FIELDS, as Putative
Administratrix of the Estate of
JOEANN SNEAD, Deceased, and
Catolyn Merriweather, Individually, as
surviving child of JoeAnn Snead,
Deceased,

      Plaintiff,
                                             CIVIL ACTION FILE NO.:
v.
                                             1:20-CV-02346-TCB
ARBOR TERRACE AT CASCADE,
LLC; THE ARBOR BARRINGTON
COMPANY, LLC d/b/a THE ARBOR
COMPANY, THE ARBOR CP, LLC,
THE ARBOR HOLDING COMPANY,
LLC, ARBOR MANAGEMENT
SERVICES, LLC, JOHN DOE NO. 1
and AUDRIENNE STEVENS,

      Defendants.

                   JOINT MOTION FOR STAY OF DISCOVERY


      COME NOW, Plaintiffs and Defendants (collectively "Parties") and

jointly move this Court for a stay of discovery showing this Court as follows.

      On August 31, 2020, Plaintiffs filed their Motion to Remand [Doc. 22].

Thereafter, on September 14, 2020, Defendants filed their Response in


                                         1
Opposition to Plaintiffs' Motion to Remand. [Doc. 30]. On September 25, 2020,

Defendants filed their Motion for Oral Argument in Opposition to Plaintiffs'

Motion to Remand as Complete Preemption Applies to this Matter and

Establishes Federal Subject Matter Jurisdiction. [Doc. 34]. Plaintiffs filed their

Reply to Defendants' Response in Oppositions to Plaintiffs' Motion to Remand

and Response in Opposition of Defendants' Motion for Oral Argument on

September 28, 2020 [Doc. 36, 37].

      Given the uncertainty surrounding whether this matter will remain before

this Court the parties hereby respectfully request that discovery be stayed until

this Court has ruled on the Plaintiffs' Motion to Remand.

      Respectfully submitted this 6th day of October, 2020.

                                             HALL BOOTH SMITH, P.C.
/s/ Harold W. Spence
Harold W. Spence                             /s/ TERESA PIKE TOMLINSON
Mawuli Mel Davis                             JOHN E. HALL, JR.
Tiffiney D. Hodge                            Georgia Bar No. 319090
The Davis Bozeman Law Firm, P.C.             T. ANDREW GRAHAM
4153-C Flat Shoals Parkway, Suite 332        Georgia Bar No. 304777
Decatur, Georgia 30034                       TERESA PIKE TOMLINSON
Email: hspence@davisbozemanlaw.com           Georgia Bar No. 466930
Email: mdavis@davisbozemanlaw.com            LEESA M. GUARNOTTA
Email: thodge@davisbozemanlaw.com            Georgia Bar No. 342984

Attorneys for Plaintiffs

Signed with Express Permission by
Teresa Pike Tomlinson
                                         2
    191 Peachtree Street, N.E., Suite 2900
    Atlanta, GA 30303-1775
    Tel: 404-954-5000
    Fax: 404-954-5020
    Email: jhall@hallboothsmith.com
    Email: agraham@hallboothsmith.com
    Email: ttomlinson@hallboothsmith.com
    Email: lguarnotta@hallboothsmith.com

    Attorneys for Defendants




3
                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

TERI FIELDS, as Putative
Administratrix of the Estate of
JOEANN SNEAD, Deceased, and
Catolyn Merriweather, Individually, as
surviving child of JoeAnn Snead,
Deceased,

      Plaintiff,
                                             CIVIL ACTION FILE NO.:
vs.
                                             1:20-CV-02346-TCB
ARBOR TERRACE AT CASCADE,
LLC; THE ARBOR BARRINGTON
COMPANY, LLC D/B/A THE
ARBOR COMPANY, THE ARBOR
CP, LLC, THE ARBOR HOLDING
COMPANY, LLC, ARBOR
MANAGEMENT SERVICES, LLC,
JOHN DOE NO. 1, AND
AUDRIENNE STEVENS,


      Defendants.

                     CERTIFICATE OF COMPLIANCE



      The foregoing Joint Motion for Stay of Discovery is double spaced in 14-

point Times New Roman font and complies with the type-volume limitation set

forth in Local Rule 5.1(B)(3) and 7.1(D).

                                         1
      Respectfully submitted this 6th day of October, 2020.

                                             HALL BOOTH SMITH, P.C.

                                             /s/ TERESA PIKE TOMLINSON
                                             JOHN E. HALL, JR.
                                             Georgia Bar No. 319090
191 Peachtree Street, N.E., Suite 2900       T. ANDREW GRAHAM
Atlanta, GA 30303-1775                       Georgia Bar No. 304777
Tel: 404-954-5000                            TERESA PIKE TOMLINSON
Fax: 404-954-5020                            Georgia Bar No. 466930
Email: jhall@hallboothsmith.com              LEESA M. GUARNOTTA
Email: agraham@hallboothsmith.com            Georgia Bar No. 342984
Email: ttomlinson@hallboothsmith.com
Email: lguarnotta@hallboothsmith.com         Attorneys for Defendants




                                         2
                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

TERI FIELDS, as Putative
Administratrix of the Estate of
JOEANN SNEAD, Deceased, and
Catolyn Merriweather, Individually, as
surviving child of JoeAnn Snead,
Deceased,

      Plaintiff,
                                             CIVIL ACTION FILE NO.:
vs.
                                             1:20-CV-02346-TCB
ARBOR TERRACE AT CASCADE,
LLC; THE ARBOR BARRINGTON
COMPANY, LLC D/B/A THE
ARBOR COMPANY, THE ARBOR
CP, LLC, THE ARBOR HOLDING
COMPANY, LLC, ARBOR
MANAGEMENT SERVICES, LLC,
JOHN DOE NO. 1, AND
AUDRIENNE STEVENS,


      Defendants.

                        CERTIFICATE OF SERVICE



      I hereby certify that I have this day served a copy of the within and

foregoing Joint Motion for Stay of Discovery with the Clerk of Court using the

CM/ECF system, which will automatically send email notification of such filing to

                                         3
the following parties of record below and by depositing a true copy of the same in

the U.S. Mail, with adequate postage affixed thereon, addressed as follows:

                              Harold W. Spence
                              Mawuli Mel Davis
                              Tiffiney D. Hodge
                      The Davis Bozeman Law Firm, P.C.
                     4153-C Flat Shoals Parkway, Suite 332
                           Decatur, Georgia 30034

      Respectfully submitted this 6th day of October, 2020.

                                             HALL BOOTH SMITH, P.C.

                                             /s/ TERESA PIKE TOMLINSON
                                             JOHN E. HALL, JR.
                                             Georgia Bar No. 319090
191 Peachtree Street, N.E., Suite 2900       T. ANDREW GRAHAM
Atlanta, GA 30303-1775                       Georgia Bar No. 304777
Tel: 404-954-5000                            TERESA PIKE TOMLINSON
Fax: 404-954-5020                            Georgia Bar No. 466930
Email: jhall@hallboothsmith.com              LEESA M. GUARNOTTA
Email: agraham@hallboothsmith.com            Georgia Bar No. 342984
Email: ttomlinson@hallboothsmith.com
Email: lguarnotta@hallboothsmith.com         Attorneys for Defendants




                                         4
